FORM – CONDITIONAL

Exhibit 10.13.32

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

This PERFORMANCE STOCK UNIT GRANT, dated as of February 17, 2015, (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
_________________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2015 Long Term Incentive
Plan (“2015  LTIP”) pursuant to which designated employees will be granted
equity awards (collectively, the “Equity Award”) for shares of Common Stock of
the Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of four separate grants, a nonqualified
stock option, a restricted stock unit, and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2015 LTIP and to grant the Participant an Equity Award under
the 2015 LTIP;

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2015 LTIP shall be
issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”), and the terms and conditions of the performance
stock unit grant that may be earned based on the performance goal relating to
the Company’s Total Stockholder Return shall be memorialized in this grant (the
“Grant”);

WHEREAS, the Committee also determined that this Grant shall be conditional on
the Company’s stockholders re-approval of the material terms of the performance
goals set forth in the Plan at the Company’s 2015 Annual Meeting of Stockholders
(the “2015 Meeting”), so that certain equity awards, such as this Grant, may be
made under the Plan that qualify as “qualified performance-based compensation”
under section 162(m) of the Internal Revenue Code of 1986, as amended; and

WHEREAS, if the requisite stockholder approval is received at the 2015 Meeting,
this Grant shall continue to remain outstanding in accordance with its terms and
conditions; however, if the requisite stockholder approval is not received at
the 2015 Meeting, this Grant shall be cancelled and the Participant shall have
no further rights with respect to any performance stock units subject to this
Grant nor shall the Participant have any rights to receive any shares or other
consideration with respect to any performance stock units subject to this Grant.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
____________ performance stock units (the “Performance Units”). The Performance
Units are contingently awarded and will be earned and distributable if and only
to the extent that the performance goal and other conditions set forth in this
Grant are met. Each Performance Unit shall be a phantom right and shall be
equivalent to one share of Company Stock on the applicable payment date, as
described in Paragraph 5 below. The number of Performance Units set forth above
is equal to the target number of shares of Company Stock that the Participant
will earn for 100% achievement of the performance goal described in Paragraph 3
below (the “Target Award”).

2. Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant.  The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Performance Unit
Account established for the Participant.

3. Performance Goal.

(a) Unless a Change of Control (as defined below) occurs prior to the end of
Performance Period (as defined below), the distribution of the shares of Company
Stock attributable to the Performance Units is contingent upon achievement of
the performance goal described in subparagraph (b) below for the Performance
Period and the Participant satisfying the continuation of employment and service
with the Employer (as defined in the Plan) requirement described in Paragraph 4
below.

(b) The Company’s Total Stockholder Return (“TSR”) (as described in subparagraph
(c) below) will be compared to the TSR of the companies in the Peer Group (as
defined below) over the Performance Period. The actual number of Performance
Units the Participant earns may be greater or less than the Target Award, or
even zero, based on the Company’s TSR percentile ranking relative to the TSR
performance of the companies in the Peer Group, as follows:

 

Level of Achievement

Percentile Ranking

Relative to Peer Group

Percentage of

Target Award Earned

Maximum

75%

175%

Target

50%

100%

Threshold

25%

25%

If the Company’s actual TSR performance is between measuring points, the number
of Performance Units the Participant earns will be interpolated. If the
Company’s actual TSR performance is below the threshold, no Performance Units
will be earned and all of Performance Units will be forfeited. If the Company’s
actual TSR performance is greater than the maximum, only the maximum number of
Performance Units will be earned.

2

--------------------------------------------------------------------------------

 

(c) TSR represents stock price performance and dividend accumulation over the
Performance Period for the Company and Peer Group. For purposes of this
calculation, the initial stock price and the ending stock price are determined
using the twenty (20) day average stock price for December 31, 2014, and
December 31, 2017, as applicable. The twenty (20) day average stock price is the
average of the daily closing stock prices for the twenty (20) trading days that
end on the applicable December 31. To determine stock price performance, a
dividend adjustment factor will be determined. The dividend adjustment factor
takes into account each per share dividend paid for the Performance Period as
well as the effect of any appreciation in stock price by reason of deeming the
dividend to be reinvested in the stock.  Dividend adjusted price shall be
obtained from Bloomberg.  The dividend adjusted price obtained from Bloomberg
provides the closing price for the requested day, week, or month, adjusted for
all applicable splits and dividend distributions.   At the end of the
Performance Period, the TSR for the Company, and for each company in the Peer
Group, shall be determined pursuant to the following formula:

TSR = (Dividend Adjusted Ending Stock Price – Dividend Adjusted Initial Stock
Price)

Dividend Adjusted Initial Stock Price

The result shall be rounded to the nearest hundredth of one percent (.01%).

(d) As soon as administratively practicable following the end of the Performance
Period, the Committee will determine whether and to what extent the performance
goal has been met and certify the number of Performance Units the Participant
has earned, if any.  Except as described in Paragraph 4 below, the Participant
must be employed by, or providing service to, the Employer on the last day of
the Performance Period in order to earn the Performance Units.

(e) If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control and
the Performance Units will be deemed earned at the Target Award level as of the
date of the Change of Control (the “Change of Control Date”). For purposes of
this Grant, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its corresponding regulations.

(f) For purposes of this Grant, the term “Performance Period” shall mean the
three (3)-year period beginning on January 1, 2015 and ending December 31, 2017,
and the term “Peer Group” shall mean those companies that comprise the Dow Jones
U.S. Utilities Index as of January 1, 2015.  If a company in the Peer Group
ceases to be a member of the Dow Jones U.S. Utilities Index at any time during
the Performance Period, such company shall no longer be a company in the Peer
Group.

4. Termination of Employment or Service.

(a) If, at least one year after the beginning of the Performance Period, but
prior to the end of the Performance Period, the Participant ceases to be
employed by, or provide service to, the Employer on account of any reason other
than a termination for Cause (as defined below), the

3

--------------------------------------------------------------------------------

 

Participant will earn a pro-rata portion of the Performance Units, if the
performance goal and the requirements of this Grant are met as of the last day
of the Performance Period. The prorated portion will be determined as the number
of Performance Units that would have been earned if the Participant had remained
employed through the last day of the Performance Period, multiplied by a
fraction, which fraction shall be equal to (i) 1/3, if the Participant’s
employment or service with the Employer terminates on or after January 1, 2016,
but prior to January 1, 2017; (ii) 2/3, if the Participant’s employment or
service with the Employer terminates on or after January 1, 2017, but prior to
January 1, 2018; and (iii) 3/3, if the Participant’s employment or service
terminates with the Employer on or after January 1, 2018. If the Participant
ceases to be employed by, or provide service to, the Employer for any reason
other than on account of Cause, the prorated number of Performance Units will be
distributed in accordance with Paragraph 5.

(b) If at any time prior to the earlier of January 1, 2016 or a Change of
Control, the Participant’s employment or service with the Employer is terminated
by the Employer on account of any reason or no reason or by the Participant for
any reason or no reason, all of the Performance Units subject to this Grant
shall be immediately forfeited as of the date of the Participant’s termination
of employment or service with the Employer and the Participant shall not have
any rights with respect to the distribution of any portion of the Performance
Units.

(c) If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the performance goal. For
purposes of this Grant, the term “Cause” shall mean a finding by the Committee
that the Participant (i) has breached his or her employment or service contract
with the Employer, if any; (ii) has engaged in disloyalty to the Employer,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty; (iii) has disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(iv) has breached any written noncompetition or nonsolicitation agreement
between the Participant and the Employer; or (v) has engaged in such other
behavior detrimental to the interests of the Employer as the Committee
determines.

5. Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earlier of (a)
January 1, 2018 (the “Distribution Date”), or (b) the Change of Control
Date.  The Performance Units will be distributed in shares of Company Stock,
with each Performance Unit earned equivalent to one share of Company Stock.  Any
Performance Units not earned because of the failure to attain the performance
goal and service condition will be forfeited.

6. Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (a) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (b) the
deferred Distribution

4

--------------------------------------------------------------------------------

 

Date cannot be earlier than five (5) years from the original Distribution Date
under Paragraph 5 above (or five (5) years from the applicable Deferred Date, if
a subsequent deferral of a Deferred Date is being made), and (c) the election
must be made no less than twelve (12) months prior to the date of the
Distribution Date (twelve (12) months prior to the previously applicable
Deferred Date, if a subsequent deferral of a Deferred Date is being made). To
defer the Distribution Date, the Participant must elect to defer 100% of the
Performance Units, including corresponding dividend equivalents, earned by the
Participant under this Grant, as well as 100% of the other performance stock
units, including corresponding dividend equivalents, earned by the Participant
under the 2015 LTIP, and complete the deferral election form provided to the
Participant by the Committee. If the Participant desires to make a further
deferral, the Participant must make such election on a separate form provided by
the Committee for such purpose. Any such election shall be made in accordance
with section 409A of the Code and any corresponding guidance and regulations
issued under section 409A of the Code. Notwithstanding a Participant’s election
pursuant to this Paragraph, if the Change of Control Date occurs prior to the
Deferred Date, the distribution of the Participant’s earned Performance Units,
plus corresponding dividend equivalents, will be the Change of Control Date. If
a Distribution Date is delayed one or more times pursuant to this Paragraph 6,
the new Distribution Date shall be referred to as the “Deferred Date.”

7. Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected) or the Change of Control Date, if any dividends are
paid with respect to the shares of Company Stock, the Company shall credit to a
dividend equivalent account (the “Dividend Equivalent Account”) the value of the
dividends that would have been distributed if the Performance Units credited to
the Participant’s Performance Unit Account as of the date of payment of any such
dividend were shares of Company Stock.  At the same time that the Performance
Units are converted to shares of Company Stock and distributed to the
Participant, the Company shall pay to the Participant a lump sum cash payment
equal to the value of the dividends credited to the Participant’s Dividend
Equivalent Account; provided, however, that any dividends that were credited to
the Participant’s Dividend Equivalent Account that are attributable to
Performance Units that have been forfeited as provided in Paragraph 3 and 4
above shall be forfeited and not payable to the Participant. No interest shall
accrue on any dividend equivalents credited to the Participant’s Dividend
Equivalent Account.

8. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that, with respect to any right to distribution pursuant to the
Plan or this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.

5

--------------------------------------------------------------------------------

 

10. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) To the extent permitted by Code Section 409A, the obligation of the Company
to deliver shares of Company Stock upon the Participant earning the Performance
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(b) The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c) As a condition to receive any shares of Company Stock upon conversion of the
earned Performance Units, the Participant agrees:

i. to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

ii. that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the restrictions set forth in the Company’s Stock Retention Program
for Executives and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.

11. Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant. 

12. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its

6

--------------------------------------------------------------------------------

 

decisions shall be conclusive as to any questions arising hereunder.  By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.

13. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 7), or the right to vote, with respect to any Performance
Units.

14. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

15. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.

16. Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.  

17. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

18. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

7

--------------------------------------------------------------------------------

 

19. Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

20. Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Performance Units constitute “deferred
compensation” under section 409A of the Code, distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by Code
section 409A.  To the extent that any provision of the Grant would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void a provision of this Grant, such provision shall be construed in a manner
as to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 6 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

21. Severability.  In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

22. Conditionality of Grant.  Notwithstanding anything in this Grant to the
contrary, this Grant is expressly conditioned on the Company’s stockholders
re-approval of the material terms of the performance goals set forth in the Plan
for purposes of section 162(m) of the Code at the 2015 Meeting.  If the
requisite stockholder approval is not received at the 2015 Meeting, this Grant
shall be automatically cancelled and the Participant shall have no further
rights with respect to the Performance Units subject to this Grant nor shall the
Participant have any rights to receive any shares of Company Stock or other
consideration with respect to any Performance Units subject to this Grant.

[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By: Susan N. Story

[g201602250005423672306.jpg]

Its: President and CEO

 

9